DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 06/17/2020.   Claims 1-20 pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 06/17/2020 have been accepted and considered by the Examiner.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,726,838. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationale. By comparing independent Claims 1 and 11 in the current App. ‘550 with independent Claims 1 and 11 of U.S. Patent No. 10,726,838 individually and correspondingly, several similarities and overlapping limitations can be observed as presented in Table 1 below with respect to, see e.g., the recited inter alia  “…content presentation information for effects that are presented by one or more presentation devices during oral recitation of one or more stories, individual effects corresponding to individual stories and being associated with trigger points comprising one or more specific syllables from a word or phrase in the individual stories…determine individual transmission points associated with the individual effects based on latency information and a speaking profile of a user, the latency information conveying device latency in execution of the effects by the individual presentation devices upon transmission of control signals to the individual presentation devices, the speaking profile defining a speech rate of the user, wherein individual transmission points include one or more syllables from an other word or phrase in the individual stories…determine…one or more syllables from the other word or phrase in the individual stories associated with the individual transmission points…one or more syllables from the other word or phrase in the individual stories associated with the individual transmission points, effectuate transmission of the control signals for executing the individual effects so that the individual presentation devices present the individual effects at individual trigger points.”
The mentioned independent Claims 1 and 11 in the current App. ‘550 when compared to independent Claims 1 and 11 of U.S. Patent No. 10,726,838 individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities in the Table 1 below. Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 
Table 1:
App. 16/904,550
1. A system configured to facilitate presentation of story-related effects, the system comprising: non-transitory electronic storage storing content presentation information for effects that are presented by one or more presentation devices during oral recitation of one or more stories, individual effects corresponding to individual stories and being associated with trigger points comprising one or more specific syllables from a word or phrase in the individual stories; 

one or more physical processors configured by machine-readable instructions to: determine individual transmission points associated with the individual effects based on latency information and a speaking profile of a user, the latency information conveying device latency in execution of the effects by the individual presentation devices upon transmission of control signals to the individual presentation devices, the speaking profile defining a speech rate of the user, wherein individual transmission points include one or more syllables from an other word or phrase in the individual stories at which the control signals for executing the individual effects are transmitted to the individual presentation devices so that the individual presentation devices present the individual effects at the trigger points; 





determine whether utterances by the user include the one or more syllables from the other word or phrase in the individual stories associated with the individual transmission points; and responsive to the utterances by the user including the one or more syllables from the other word or phrase in the individual stories associated with the individual transmission points, effectuate transmission of the control signals for executing the individual effects so that the individual presentation devices present the individual effects at individual trigger points.





















2. The system of claim 1, wherein the individual effects include one or more of audio content, visual content, motion content, or environmental content, wherein the audio content includes one or more of a soundtrack, music, sound effects, or utterances, the visual content includes one or more of images, video, or manipulating a lighting device of the individual presentation devices, the motion content includes a haptic feedback and/or movement, and the environmental content includes a change in environmental condition.
3. The system of claim 1, wherein a story includes words and/or phrases with word context, the word context indicating a point in time within the progress through the story.
4. The system of claim 3, wherein the story is determined as currently being read by the user based on the word context.
5. The system of claim 1, wherein the device latency and the speaking profile are monitored while the user is reciting a story.


6. The system of claim 1, wherein the speaking profile corresponds to one or more of a reading proficiency, a reading pace and pacing, an enunciation of words, or an age of the user.
7. The system of claim 1, wherein the one or more physical processors are further configured by machine-readable instructions to cease transmission of individual control signals when a non-reading event is detected.



8. The system of claim 1, wherein sets of control signals are transmitted contemptuously in time or at different times.

9. The system of claim 1, wherein: when the device latency or the speech rate is high, the individual transmission points occur earlier in the individual stories and before the individual trigger points; and when the device latency or the speech rate is low, the individual transmission points occur later in the individual stories and before the individual trigger points.

10. The system of claim 1, wherein the individual transmission points are determined when the individual stories are identified and before the user recites the individual trigger points.

11. A method to facilitate presentation of story-related effects, the method comprising: storing content presentation information for effects that are presented by one or more presentation devices during oral recitation of one or more stories, individual effects corresponding to individual stories and being associated with trigger points comprising one or more specific syllables from a word or phrase in the individual stories; determining individual transmission points associated with the individual effects based on latency information and a speaking profile of a user, the latency information conveying device latency in execution of the effects by the individual presentation devices upon transmission of control signals to the individual presentation devices, the speaking profile defining a speech rate of the user, wherein individual transmission points include one or more syllables from an other word or phrase in the individual stories at which the control signals for executing the individual effects are transmitted to the individual presentation devices so that the individual presentation devices present the individual effects at the trigger points; determining whether utterances by the user include the one or more syllables from the other word or phrase in the individual stories associated with the individual transmission points; and responsive to the utterances by the user including the one or more syllables from the other word or phrase in the individual stories associated with the individual transmission points, effectuating transmission of the control signals for executing the individual effects so that the individual presentation devices present the individual effects at individual trigger points.




















12. The method of claim 11, wherein the individual effects include one or more of audio content, visual content, motion content, or environmental content, wherein the audio content includes one or more of a soundtrack, music, sound effects, or utterances, the visual content includes one or more of images, video, or manipulating a lighting device of the individual presentation devices, the motion content includes a haptic feedback and/or movement, and the environmental content includes a change in environmental condition.
13. The method of claim 11, wherein a story includes words and/or phrases with word context, the word context indicating a point in time within the progress through the story.
14. The method of claim 13, wherein the story is determined as currently being read by the user based on the word context.

15. The method of claim 11, wherein the device latency and the speaking profile are monitored while the user is reciting a story.

16. The method of claim 11, wherein the speaking profile corresponds to one or more of a reading proficiency, a reading pace and pacing, an enunciation of words, or an age of the user.
17. The method of claim 11, further comprising ceasing transmission of individual control signals when a non-reading event is detected.





18. The method of claim 11, wherein sets of control signals are transmitted contemptuously in time or at different times.

19. The method of claim 11, wherein: when the device latency or the speech rate is high, the individual transmission points occur earlier in the individual stories and before the individual trigger points; and when the device latency or the speech rate is low, the individual transmission points occur later in the individual stories and before the individual trigger points.

20. The method of claim 11, wherein the individual transmission points are determined when the individual stories are identified and before the user recites the individual trigger points.

U.S. Patent: 10,726,838
1. A system configured to facilitate presentation of story-related effects, the system comprising: non-transitory electronic storage storing content presentation information for effects that are presented by one or more presentation devices during oral recitation of one or more stories, individual effects corresponding to individual ones of the one or more stories and being associated with trigger points and content defined by the content presentation information, such that a first effect corresponds to a first story from the one or more stories and is associated with a first trigger point and first content, the first trigger point being one or more specific syllables from a first word or phrase in the first story at which the first content should be presented, the first content including one or more of audio content, visual content, motion content, and/or environmental content; 
one or more physical processors configured by machine-readable instructions to: obtain latency information conveying device latency in execution of the effects by the individual presentation devices, the device latency being a time delay between transmission of control signals instructing the individual presentation devices to present the effects and when the individual presentation devices present the effects; obtain a speaking profile of a user, the speaking profile defining a speech rate of the user, the speech rate indicating a rate at which the user utters words included in the one or more stories; 

determine individual transmission points associated with the individual effects corresponding to the individual ones of the one or more stories based on the latency information and the speaking profile, wherein a first transmission point associated with the first effect is determined, the first transmission point being one or more syllables from a second word or phrase in the first story at which the control signals for executing the first effect are transmitted to the individual presentation devices, such that the individual presentation devices present the first effect at the first trigger point, the first transmission point being in a point in time within a progress through the first story before the first trigger point; 
obtain audio information, the audio information defining utterances by the user, the utterances including one or more syllables specifying a word and/or phrase; 
determine whether the utterances by the user include the one or more syllables from the second word or phrase in the first story of the first transmission point; 
responsive to the utterances by the user including the one or more syllables from the second word or phrase in the first story of the first transmission point, effectuate transmission of the control signals for executing the first effect to the individual presentation devices such that the individual presentation devices present the first effect at the first trigger point; and cause the individual presentation devices to effectuate presentation of the first effect at the first trigger point based on the control signals.


2. The system of claim 1, wherein the audio content includes one or more of a soundtrack, music, sound effects, and/or utterances, the visual content includes one or more of images, video, and/or manipulating a lighting device of the individual presentation devices, the motion content includes a haptic feedback and/or movement, and the environmental content includes of a change in environmental condition.



3. The system of claim 1, wherein the first story includes words and/or phrases with word context, the word context indicating a point in time within the progress through the first story.
4. The system of claim 3, wherein the first story being read by the user is determined based on the word context of the one or more syllables specifying the word and/or phrase being uttered by the user.
5. The system of claim 1, wherein the device latency and speaking profile are monitored while the user is uttering the one or more syllables specifying the word and/or phrase of the first story.
6. The system of claim 1, wherein the speaking profile further defines the user's reading proficiency, reading pace and pacing, an enunciation of words, and/or the user's age.
7. The system of claim 1, wherein the one or more physical processors are further configured by machine-readable instructions to cease transmission of individual control signals to facilitate the execution of the effects when none of the audio information defining the utterances by the user is obtained for a duration of time or when a non-reading event is detected.
8. The system of claim 1, wherein individual control signals for individual presentation devices are transmitted contemptuously in time or at different times.
9. The system of claim 1, wherein when the device latency or the speech rate is high, the first transmission point is at the point in time within the progress through the first story that occurs earlier in the first story and before the first trigger point; and when the device latency or the speech rate is low, the first transmission point is at the point in time within the progress through the first story that occurs later in the first story and before the first trigger point.
10. The system of claim 1, wherein the first transmission point is determined when the first story is identified and before the user recites the first trigger point.

11. A method configured to facilitate presentation of story-related effects, the effects are presented by one or more presentation devices during oral recitation of one or more stories, individual effects corresponding to individual ones of the one or more stories and being associated with trigger points and content, such that a first effect corresponds to a first story from the one or more stories and is associated with a first trigger point and first content, the first trigger point being one or more specific syllables from a first word or phrase in the first story at which the first content should be presented, the first content including one or more of audio content, visual content, and/or motion content, the method comprising: obtaining latency information conveying device latency in execution of the effects by the individual presentation devices, the device latency being a time delay between transmission of control signals instructing the individual presentation devices to present the effects and when the individual presentation devices present the effects; obtaining a speaking profile of a user, the speaking profile defining a speech rate of the user, the speech rate indicating a rate at which the user utters words included in the one or more stories; determining individual transmission points associated with the individual effects corresponding to the individual ones of the one or more stories based on the latency information and the speaking profile, wherein a first transmission point associated with the first effect is determined, the first transmission point being one or more syllables from a second word or phrase in the first story at which the control signals for executing the first effect are transmitted to the individual presentation devices such that the individual presentation devices present the first effect at the first trigger point, the first transmission point being in a point in time within a progress through the first story before the first trigger point; obtaining audio information, the audio information defining utterances by the user, the utterances including one or more syllables specifying a word and/or phrase; determining whether the utterances by the user include the one or more syllables from the second word or phrase in the first story of the first transmission point; responsive to the utterances by the user including the one or more syllables from the second word or phrase in the first story of the first transmission point, effectuating transmission of the control signals for executing the first effect to the individual presentation devices such that the individual presentation devices present the first effect at the first trigger point; and cause the individual presentation devices to effectuate presentation of the first effect at the first trigger point based on the control signals.
12. The method of claim 11, wherein the audio content includes one or more of a soundtrack, music, sound effects, and/or utterances, the visual content includes one or more of images, video, and/or manipulating a lighting device of the individual presentation devices, and the motion content includes a haptic feedback and/or movement.




13. The method of claim 11, wherein the first story includes words and/or phrases with word context, the word context indicating a point in time within the progress through the first story.
14. The method of claim 13, wherein the story being read by the user is determined based on the word context of the one or more syllables specifying the word and/or phrase being uttered by the user.
15. The method of claim 11, wherein the device latency and speaking profile are monitored while the user is uttering the one or more syllables specifying the word and/or phrase of the first story.
16. The method of claim 11, wherein the speaking profile further defines the user's reading proficiency, reading pace and pacing, an enunciation of words, and/or the user's age.
17. The method of claim 11, wherein the one or more physical processors are further configured by machine-readable instructions to cease transmission of individual control signals to facilitate the execution of the effects when none of the audio information defining the utterances by the user is obtained for a duration of time or when a non-reading event is detected.
18. The method of claim 11, wherein individual control signals for individual presentation devices are transmitted contemptuously in time or at different times.
19. The method of claim 11, wherein when the device latency or the speech rate is high, the first transmission point is at the point in time within the progress through the first story that occurs earlier in the first story and before the first trigger point; and when the device latency or the speech rate is low, the first transmission point is at the point in time within the progress through the first story that occurs later in the first story and before the first trigger point.
20. The system of claim 11, wherein the first transmission point is determined when the first story is identified and before the user recites the first trigger point.



Allowable Subject Matter
6.       Claims 1-20 would be allowable over the prior art of record for at least the same reasons as provided in App. 16/009,069, now U.S. Patent: 10,726,838.

Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarkar et al., (P. Sarkar and K. S. Rao, "Data-driven pause prediction for synthesis of storytelling style speech based on discourse modes," 2015 IEEE International Conference on Electronics, Computing and Communication Technologies (CONECCT), 2015, pp. 1-5) discloses how, see e.g., “…in storytelling style, a storyteller generally uses prosodic variations with subtle speech nuances for the better apprehension of the listeners. It is achieved by emphasizing prominent words, using various emotions, mimicking voices and providing appropriate pauses…neutral speech is converted to storytelling style by modifying the specific prosodic parameters (i.e. duration, pitch, tempo, intensity and pauses) … to model the pause patterns present in storytelling style speech based on the modes of discourse: narrative, descriptive and dialogue to capture the story-semantic information. Analysis of pause patterns are carried out for children stories in Hindi language. We analyzed the pause patterns and classified pauses into three different categories: short, medium and long pauses for each mode of discourse…three stage data-driven method is proposed to predict the position and duration of the pauses. We conducted objective test to evaluate the performance of the proposed method at each stage. Also, subjective evaluation is carried out on the final output of the Hindi Story-TTS system. The subjective evaluation connotes that the subjects have perceived an improvement in speech quality in terms of storytelling style.…” (See e.g., Sarkar et al., Abstract, Fig. 3).
Please, see PTO-892 for more details. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656